95 F.3d 32
24 Media L. Rep. 2375
Robert G. TILTON, Plaintiff-Appellant,v.CAPITAL CITIES/ABC, INC., a New York corporation;  AmericanBroadcasting Companies, Inc., a Delaware corporation;  ABCNews, Inc., a Delaware corporation;  Diane Sawyer;  RobbieGordon;  Kelly Sutherland, Defendants-Appellees.
No. 95-5152.
United States Court of Appeals,Tenth Circuit.
Aug. 27, 1996.

J.C. Joyce, Joyce and Pollard, Tulsa, Oklahoma, appearing for Appellant.
Floyd Abrams, Cahill, Gordon & Reindel, New York City (Susan Buckley and David G. Januszewski, Cahill, Gordon & Reindel, New York City, and Clyde A. Muchmore, Crowe & Dunlevy, Oklahoma City, Oklahoma, with him on the brief) appearing for Appellees.
Prior report:  905 F. Supp. 1514, 938 F. Supp. 748, 938 F. Supp. 751.
Before TACHA, BRISCOE, and MURPHY, Circuit Judges.
TACHA, Circuit Judge.


1
Robert G. Tilton sued Capital Cities/ABC, Inc., American Broadcasting Companies, Inc., ABC News, Inc., and several employees of American Broadcasting Companies, Inc., for libel and false invasion of privacy arising out of the broadcast of two television programs in 1991 and 1992.  All defendants moved for summary judgment on the merits of Tilton's claims, and corporate defendants Capital Cities/ABC, Inc., and ABC News, Inc., separately moved for summary judgment on the additional ground that Tilton could not establish a basis for imputing liability to them.


2
During the course of the proceedings, the district court denied Tilton's motion to compel defendants to disclose the identity of confidential sources.  In addition, the court granted both the defendants' motion in limine concerning the newsperson's privilege and their motion to exclude the testimony of Tilton's expert linguist.  On May 24, 1995, the district court granted the motion of defendants Capital Cities/ABC, Inc., and ABC News, Inc., on the ground that neither entity had been involved in the preparation or broadcast of the programs.  On June 19, 1995, the district court granted summary judgment to the remaining defendants.


3
Tilton appeals, arguing that the district court erred by (1) granting summary judgment to defendants on the merits of his claims, (2) granting defendants' motion asserting the newsperson's privilege, and (3) excluding the testimony of his expert linguist.  After careful review of the record, we adopt the analysis of the district court.  Accordingly, we AFFIRM for substantially the reasons given by the district court and ORDER that the court's orders of June 19, 1995 (concerning the merits), May 24, 1995 (concerning defendants' motion in limine), and May 26, 1995 (concerning the testimony of the expert linguist) be published.